DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blondin.
	Regarding Claim 1, Blondin discloses “A touch sensor” (Figure 11C, Paragraph [0021], Lines 1 – 6 (Notice that Figure 11C show an overall view of a touch sensor.)), “comprising: a substrate layer” (Figure 11C, Item 1100 ‘touch screen’, and Paragraph [0071], Lines 6 - 11 (Notice that touch screen 1100 provides a substrate for disposition of electrodes.)),  “first sensing electrode rows and second sensing electrode rows alternately arranged on the substrate layer” (Figure 11C, Items 1108 ‘touch electrodes’, 1102 ‘touch electrodes’ (Notice that touch electrodes 1108 provide first sensing electrode rows and that touch electrodes 1102 provides second sensing electrodes that are alternately arranged on the substrate of the touch screen for the continuity of the screen as it progresses from top to bottom.)), “first traces extending from left ends of the first sensing electrode rows” (Figure 11C, Items 1108 and 1110 ‘routing traces’ (note that only one is labeled) (Notice that first traces 1110 extended from left ends of first sensing electrode rows 1108.)), “the first traces including periodically arranged bent portions” (Figure 11C (Notice that traces 1110 have periodically arranged bent portions from right to left.)), “second traces extending from right ends of the second sensing electrode rows” (Figure 11C, Items 1102 and 1104 ‘routing traces’ (note that only one is labeled) (Notice that second traces 1104 extended from right ends of second sensing electrode rows 1102.)), “the second traces including periodically arranged bent portions” (Figure 11C (Notice that traces 1104 have periodically arranged bent portions from left to right.)), “a first floating trace adjacent to an outermost first trace in a left direction of the first traces” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice that dummy trace 1114 in having a topmost position and extending from left at Item 1116 to right at Item 1106 provides a first floating trace adjacent to an outmost first trace 1110 (i.e. bottommost trace of the first traces, electrically connect to the rightmost electrode 1108.)), “the first floating trace located in the left direction with respect to the outermost first trace” (Figure 11C (Notice on the left hand side of Figure 11C that the first floating trace as described above has at least a portion that is to the left, in the left direction, with respect to at least a portion of the outermost first trace as described above.)), “and a second floating trace adjacent to an outermost second trace in a right direction of the second traces” (Figure 11C (Notice that the dummy trace 1114 having a bottommost position and extending from left at Item 1116 to right at Item 1106 provides a second floating trace adjacent to an outmost second trace 1104 of the second traces (i.e. topmost trace of the second traces, electrically connected to the leftmost electrode 1102).)), “the second floating trace located in the right direction with respect to the outermost second trace in the right direction” (Figure 11C (Notice on the right hand side of Figure 11C, that the second floating trace as described above has at least a portion that is to the right, in the right direction, with respect to at least a portion of the outermost second trace as described above.)), “wherein the first floating trace and the second floating trace are spaced apart from each other” (Figure 11C (Notice that at least a portion of second floating trace as described above is spaced apart from at least a portion of the first floating trace as described above in the right direction.)), “with the first sensing electrode rows, the second sensing electrode rows, the first traces and the second traces there between” (Figure 11C (Notice that within the leftmost and rightmost borders of the first and second floating traces as described and shown in Figure 11C, at least a portion of first sensing electrode rows, at least a portion of the second sensing electrode rows, at least a portion of the first traces, and at least a portion of the second traces are interposed between said leftmost and rightmost borders.)), “and the second floating trace is space apart from the first floating trace in the right direction” (Figure 11C (Notice that at least a portion of second floating trace as described above is spaced apart from at least a portion of the first floating trace as described above in the right direction.)).
Regarding Claim 2, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the first floating trace comprises a plurality of first floating traces having different lengths” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice the dummy trace 1114  identified as the first floating trace in Claim 1 provides a first floating trace that is comprised of a plurality of first floating traces portions having different lengths from right to left.)).
Regarding Claim 3, Blondin discloses everything claimed as applied above (See Claim 2). In addition, Blondin discloses “wherein the first floating traces become shorter in a direction toward a left side of the substrate layer” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice that the dummy trace 1114 identified as the first floating trace in Claim 1 provides a first floating trace that is comprised of a plurality of first floating traces having different lengths from right to left, where the identified first floating trace has a topmost and rightmost trace portion from right to left that is larger than another portion from right to left (i.e. step like portion). In other words, the step like portion to the left of the trace portion is shorter.)).
Regarding Claim 4, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the second floating trace comprises a plurality of second floating traces having different lengths” (Figure 11C (Notice the dummy trace 1114 identified as the second floating trace in Claim 1 provides a second floating trace that is comprised of a plurality of second floating trace portions having different lengths from left to right.)).
Regarding Claim 5, Blondin discloses everything claimed as applied above (See Claim 4). In addition, Blondin discloses “wherein the second floating traces become shorter in a direction toward a right side of the substrate layer” (Figure 11C, Items 1114 ‘dummy trace’ (note that only one is labeled) (Notice that the dummy trace 1114 identified as the second floating trace in Claim 1 provides a second floating trace that is comprised of a plurality of second floating traces having different lengths from left to right, where the identified second floating trace has a bottommost and leftmost trace portion from left to right that is larger than another trace portion from left to right (i.e. step like portion). In other words, the step like portion to the right of the trace portion is shorter.)).
Regarding Claim 8, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein each of the first traces and the second traces has a stepped shape” (Figure 11C (Notice that plural first traces 1110 considered as first traces in Claim 1 and plural second traces 1104 considered as second traces in Claim 1 have a stepped shape.
Regarding Claim 9, Blondin discloses everything claimed as applied above (See Claim 1). In addition, Blondin discloses “wherein the bent portions included in the first traces and the second traces have an oblique line shape” (Figure 11C, Items 1110 and 1104 (Notice that first traces 1110 considered as first traces in Claim 1 and second traces 1104 considered as second traces in Claim 1 have an oblique shape to the above described bent portions.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Blondin in view of Hoka.
Regarding Claim 17, Blondin discloses “the touch sensor according to claim 1” (See Blondin applied to Claim 1 above). However, Blondin fails to explicitly disclose “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor”.
In a similar field of endeavor, Hoka teaches a window substrate 10 (Figure 1, Item 10 ‘transparent substrate’) where a touch sensor of upper and lower electrodes (Figure 1, Items 20 ‘lower electrode’, 30 ‘upper electrode’) is stacked on the window substrate 10 and a polarizing layer 13 is disposed on the touch sensor made up of upper and lower electrodes 30 and 20, respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “A window stack structure, comprising a window substrate”, “stacked on the window substrate; and a polarizing layer between the window substrate and the touch sensor or disposed on the touch sensor” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).
Regarding Claim 18, Blondin discloses “the touch sensor according to claim 1” (See Blondin applied to Claim 1 above). In addition, Blondin fails to explicitly disclose “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel”. However, Hoka teach an image display device with a touch sensor stacked on a display panel (Paragraph [0083], Lines 1 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “An image display device, comprising a display panel” and a touch sensor “stacked on the display panel” because one having ordinary skill in the art would want to provide a display device with a function of detecting a touch position (Hoka, Paragraph [0083], Lines 1 – 7).

Allowable Subject Matter
Claims 10 - 16 are allowable over the prior art of record for reasoning set forth in the history of the prosecution of the instant application and Claims 6 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the history of the prosecution of the instant application.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed October 21, 2022 have been fully considered. 
	First, the amendments made at Lines 15 – 19 of Claim 1 have overcome the 35 U.S.C. 112(b) rejections of Claims 1 – 9 and 17 - 18 as set forth and made of record in the Office Action mailed August 01, 2022.
Second, the Examiner agrees that - - Lin et al. does not teach or suggest at least the claimed features of the first floating trace located in the left direction with respect to the outermost first trace in the left direction, and the second floating trace located in the right direction with respect the outermost second trace in the right direction. - - (REMARKS, Page 13, Lines 5 – 8 (Line reference made by all written lines including headings, but excluding blank lines) and the amendments to Claim 1 have overcome the 35 U.S.C. 102(a)(1) rejections of Claims 1 and 6 – 8 as being anticipated by Lin as set forth and made of record in the Office Action mailed August 01, 2022 and the 35 U.S.C. 103 rejections of  Claims 17 and 18 as being unpatentable over Lin in view of Hoka as set forth and made of record in the Office Action  mailed August 01, 2022.
Third, the Examiner agrees that  - - Lin [does] not teach or suggest all the claimed features of claim 10 as amended - - (REMARKS, Page 17, Lines 4 - 5 (Line reference made by all written lines excluding blank lines) and the amendments to Claim 10 have overcome the 35 U.S.C. 103 rejections of Claims 10, 11, and 16 as set forth and made of record in the Office Action mailed August 01, 2022.
Finally, the Examiner disagrees that - - each and every element in claim 1 is found in neither Blondin et al. - - (REMARKS, Page 8, Line 12 (Line reference made by all written lines including headings, but excluding blank lines) and disagrees that  - - Blondin et al. does not teach or suggest at least the claimed features of the first floating trace located in the left direction with respect to the outermost first trace in the left direction, and the second floating trace located in the right direction with respect the outermost second trace in the right direction - - (REMARKS, Page 10, Last 4 lines of page). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 1 above and notes that Claim 1 terminology does not require the spatial relations argued by Applicant within the entirety of Pages 11 and 12 of the REMARKS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 05, 2022